19 N.Y.2d 834 (1967)
In the Matter of the Arbitration between Ronald E. Beagle, Respondent, and Motor Vehicle Accident Indemnification Corporation, Appellant.
Court of Appeals of the State of New York.
Submitted April 3, 1967.
Decided April 18, 1967.
Timothy D. Lockwood for motion.
John C. Kinney and Charles T. Major opposed.
Motion granted and appeal dismissed, with costs and $10 costs of motion, upon the ground that, since the decision of the Appellate Division, MVAIC has arbitrated the claim in question and thereby waived its right of appeal.